ORDER AND JUDGMENT*
TACHA, Chief Circuit Judge.
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This appeal is from an order of the district court dismissing plaintiff Darrell George Fulton’s complaint for failure to comply with the pleading requirements of Fed.R.Civ.P. 8(a). Plaintiff Fulton initially filed this action by filing pro se a complaint that alleged various claims relevant to his incarceration in the United States Penitentiary in Florence, Colorado. Plaintiff subsequently filed two amended complaints. Both of these amended complaints were dismissed for failure to state a claim. The magistrate judge then ordered plaintiff to file a third amended complaint which was not filed within the time allowed. Later plaintiff filed a motion seeking to have the court serve the second amended complaint on defendants based on his belief that the pleading complied with Rule 8.
The district court found that the motion to serve the amended complaint should be *565denied because it faded to comply with the pleading requirements of Rule 8 for the reasons set forth in the order of the magistrate judge August 27, 2001. An alternative request to certify an interlocutory appeal was also dismissed. The district court further dismissed for failure to comply with the magistrate judge’s order to file a third amended complaint. We have reviewed the file and determined that none of the complaints which were filed in this action comply with the requirements of Fed.R.Civ.P. 8(a). We therefore affirm the order of the district court dismissing the action without prejudice. AFFIRM.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.